Citation Nr: 0303972	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  97-31 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine with mild 
arthritis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The veteran had active military service from July 1991 to 
October 1995. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision from the 
Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO), that granted service connection for 
mild lumbosacral spondylosis with left root irritation and 
assigned a 10 percent evaluation effective as of October 18, 
1995, the date of the veteran's claim.  

In September 1998, the RO recharacterized the veteran's low 
back disability as degenerative disc disease of the lumbar 
spine with mild arthritis and awarded an increased evaluation 
of 20 percent, effective as of October 18, 1995.  
The RO in Oakland, California, currently has jurisdiction 
over the case.


FINDING OF FACT

The veteran's degenerative disc disease of the lumbar spine 
with mild arthritis is manifested by slightly decreased range 
of motion of the lumbosacral spine, normal coordination, and 
no significant motor or sensory impairment in the lower 
extremities.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 20 
percent for degenerative disc disease of the lumbar spine 
with mild arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5292, 5293, and 5295 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran developed low back pain in service and was 
eventually discharged with disability severance pay.  She 
continued to experience low back pain which extended to her 
left thigh.

After service, the veteran was afforded a VA neurological 
examination in December 1995.  She reported constant low back 
pain and numbness in the left thigh.  The numbness would 
occur intermittently of two days, or so, and could stay numb 
up to two weeks.  There was also some reported recent 
numbness above the right buttock.  On physical examination, 
there was straight leg raising pain at 80 degrees of hip 
flexion on the left, and no such pain on the right.  There 
was 90 degrees of flexion pain on the lumbosacral flexion.  
The lower limbs were of good equal strength proximally and 
distally.  Knee and ankle jerks were 1+ and equal.  Plantar 
reflexes were flexor.  There was no sensory impairment.  Heel 
knee and tandem test were well performed.  Pertinent 
diagnoses included mild lumbosacral spondylosis with left 
root irritation.

VA outpatient treatment records dated in March 1996 reveal 
that the veteran attended back care.  She gave a history of 
low back pain for two and a half years.  In August 1996, she 
reported that she developed bilateral leg aching and 
numbness.  She stated that the aching "comes and goes," in 
her left leg, but her back was always sore.  She was in no 
acute distress and had very good range of motion of the back.  
There was tenderness in the left lumbar musculature.  
Straight leg raising was positive on the left.  Deep tendon 
reflexes in the patella were 2+ on the right and 1+ on the 
left.  Deep tendon reflexes in the Achilles were 2+ on the 
right and 0 on the left.  Heel toe gait and stance was 
normal.  The examiner's assessment was low back pain with 
left radiculopathy with decreased reflexes.  

A magnetic resonance imaging (MRI) report from Elmendorf Air 
Force Base dated in August 1996 showed degenerative disc 
disease changes at L3-L4 and a small left paracentral disc 
herniation at L3-L4 with mild effacement of the thecal sac 
and mild narrowing of the inferior aspect of the left 
neuroforamina.  VA x-rays of the veteran's lumbosacral spine 
taken in August 1996 revealed moderately advanced spondylosis 
at L3-L4.  

On orthopedic evaluation in October 1996, the veteran 
continued to complain of pain in her back, but denied any 
pain in the legs.  She reported occasional tingling which 
would not last very long in the legs.  She did not limp.  
Physical examination revealed tenderness in the low back area 
around L3-4 rather than in the midline over around the 
superior posterior iliac crest area.  She did not have 
sciatic notch tenderness.  Straight leg raising was negative 
on the left and right.  Lasegue sign was negative on the left 
and right.  There were 2+ reflexes at the ankle, absent on 
the left, and on the right they were 1+.  Muscular strength 
was normal.  Sensation was normal throughout the foot and 
leg.  X-rays revealed narrowing between L3 and L4 with 
sclerosis.  The diagnosis was degenerative disc disease of 
the lumbar spine with mild bulging disk.  The doctor stated 
that the veteran had evidence of pain in her back, but no 
evidence of a herniated disk.  It was recommended that the 
veteran continue exercising, including swimming, but no heavy 
lifting.  

The veteran was afforded a VA spine examination in June 1998.  
She indicated that she had been working in a video store as a 
customer service agent and cashier for 10 months and was able 
to do her job.  Prior to this job, she had worked as a 
secretary for a year and a half.  She denied having any 
medical care for her back during the past 10 to 11 months.  

The veteran complained of constant pain in the lumbosacral 
area.  She said that she had some good days when she was 
relatively asymptomatic and other days when she had 
relatively sever back pain.  Occasionally, she had an achy 
sensation and a feeling of coldness in her left lower 
extremity.  This appeared to be more significant along the 
medial aspect of her thigh and leg, occasionally to the level 
of her foot.  She had some numbness intermittently on the 
medial aspect of her left foot and occasionally in the 
posterior aspect of the left thigh.  Valsalva maneuver did 
not cause any radiation of her symptoms.  She did not wear 
any type of brace or support and was on an exercise program, 
which she did intermittently.    

On physical examination, the veteran stood straight without 
scoliosis, tilt, or lift observable.  Lumbar lordosis was 
normal.  She was able to reverse her lordotic curve with 
forward flexion and recovered from forward flexion without 
difficulty.  There was no particular tenderness to palpation 
over the spinous processes or the paraspinous musculature.  
No paraspinous muscle spasm was present.  Trendelenberg test 
was negative.  The veteran was able to forward flex and touch 
her toes both in the standing and seated position.  She could 
side bend to 35 degrees bilaterally.  Sensation was slightly 
decreased to light touch throughout the entire left lower 
extremity compared to the right, particularly on the medical 
aspect of the left calf.  Deep tendon reflexes were trace at 
the patellar tendon reflexes and 1+ to 2+ and equal 
bilaterally at the Achilles tendon reflexes.  Straight leg 
raising was negative at approximately 105 degrees in the 
seated and lying position.  Measurement of the thighs at 6 
inches above the superior pole of the patella measured 213/4 
inches bilaterally.  Measurement of the calves at the point 
of maximum circumference was 153/4 inches on the right and 151/2 
inches on the left.  The veteran was able to stand on her 
toes and heels without difficulty.  She had 5/5 strength in 
dorsiflexion of her toes and ankles and eversion of her 
ankles.  There was also 5/5 strength in extension and flexion 
of the knees and flexion of the hips.  The veteran walked 
with a normal gait without external support.  X-rays revealed 
marked decrease of the L3-L4 disk space, approximately 80 to 
90 percent.  

The examiner diagnosed degenerative disk disease with early 
degenerative osteoarthritic changes at L3-L4.  The examiner 
said that this would explain the pain the veteran was having 
in her low back, and it appeared that she had some mild, 
intermittent radiculopathy of the left lower extremity.  
However, her most significant problem was her back pain.  The 
examiner stated that the veteran should not do any heavy 
lifting, pushing, and pulling with her back, and that she 
should be able to change positions fairly frequently during 
the work day.  He indicated that repetitive bending or 
twisting of the back should be avoided.

The veteran also underwent VA neurological evaluation in July 
1998.  She stated that since her separation from service she 
had constant lower back pain, worse at times and better at 
times.  She also reported severe aching pain in her left leg 
once every few weeks.  On occasion, she had a numb and tingly 
sensation on the back of the left calf, and sometimes the 
entire left leg.  Much less frequently, she had pain in her 
right leg.  She stated that she worked part time in a video 
store.  However, she added that about half the time she 
worked, she would experience pain severe enough to limit her 
work activities.  She was not currently taking any 
medications for her back.  

Physical examination revealed normal bulk and tone 
throughout.  Strength throughout appeared to be normal, 
although there was slight quadriceps and tibialis anterior 
weakness in the left leg.  There was slight positive reaction 
to straight leg raising on the left side.  Ankle jerks were 
3+ bilaterally.  Knee jerk as 2 to 3 on the right and 1 to 2 
on the left, i.e., asymmetrical and depressed on the left 
side.  Touch, pain, temperature, vibration, and position were 
normal throughout.  There was no apparent sensory loss in the 
left leg.  The examiner noted that there was depressed left 
knee jerk consistent with either a L-3 or L-4 nerve root 
problem most likely due to disc disease.

In the assessment, the examiner stated that the veteran had 
bilateral pain in her legs which may relate to bilateral 
radicular pain.  However, her major problems was midline back 
pain which was aggravated by standing and working for long 
periods of time.  The diagnosis was lumbar disc disease with 
left L3-L4 radiculopathy.

VA outpatient treatment records dated in March 1999 showed 
that the veteran complained of chronic back pain with left 
sciatica and some numbness in the posterior and lateral left 
thigh, usually about 15 out of 30 days per month.      

Most recently, upon VA examination in July 1999 the veteran 
reported that she was still employed part time in a video 
store and was attending college.  She complained of constant 
lower back pain.  The pain was made worse with prolonged 
standing and sitting (more than half an hour).  Lifting and 
standing from a seated position also increased pain.  Relief 
was obtained by laying down, stretching, and swimming.  When 
aggravated, the pain was more intense in the left hip and 
radiated on the outside of the left thigh to the knee and 
sometimes to the foot.  There was no history of loss of 
sensation or motor power in the lower extremities.  The 
veteran stated that she did frequent stretching exercises and 
occasional swimming.  However, due to back pain she was 
unable to jog, jump, do heavy lifting, or prolonged sitting, 
standing, or walking.

The examiner noted that the veteran walked with a normal gait 
and was able to walk on her heels. No guarding of trunk 
motions was noted.  The diagnosis was significant 
degenerative joint disease at L3-4.  The examiner stated that 
lumbar spine range of motion was slightly decreased in 
forward flexion and that the veteran had normal coordination.  
There was no significant motor or sensory impairment in the 
lower extremities.  However, during flare-ups there was some 
loss of effective muscle strength, speed of motion, and 
endurance.  An x-ray study showed disc space narrowing at L3-
4.  Small osteophytes were also seen at this level.

In an addendum to the above-referenced examination report, 
dated in November 1999, the examiner stated that the 
objective findings, including radiology findings of 
degenerative joint disease changes of the disk seen at L3-4 
level, did not suggest any lumbosacral radiculopathy and that 
most patients with degenerative joint disease changes of this 
magnitude were usually symptom free.  The examiner added that 
there was no scientific way to objectively evaluate most of 
DeLuca factors.  Even range of motion testing of the 
lumbosacral spine was said to be mostly subjective.  In this 
case, the range of motion of the lumbosacral spine 
(excursion) appeared slightly decreased in forward flexion.  
The veteran had normal coordination and no significant motor 
or sensory impairment in the lower extremities.   The 
examiner concluded that the objective examination findings, 
including radiology, did not correlate well with subjective 
symptoms.


II.  Legal analysis

A.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate her claim and inform 
her as to whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate her 
claim by means of the discussions in the February 1996 rating 
decision, May 1997 statement of the case (SOC), and September 
1998, June 2002, and September 2002 supplemental statements 
of the case (SSOC).  She was told about the requirements to 
establish entitlement to a higher rating and the reasons that 
the evidence in her case was inadequate.  The RO requested 
specific information from her to support her claim in a 
letter dated September 16, 1997.  VA further informed the 
veteran of which information and evidence she was to provide 
to VA and which information and evidence VA would attempt to 
obtain on her behalf by means of the June 2002 SSOC.  
Therefore, VA has no outstanding duty to inform her that any 
additional information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  The RO obtained the veteran's 
service medical records, VA treatment records, and records 
from Elmendorf Air Force Base.  There is no indication of any 
additional relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  In this case, the veteran was afforded 
VA examinations in 1995, 1998, and 1999.  Accordingly, the 
requirements of the VCAA have been met by the RO to the 
extent necessary.  


B.  Entitlement to a higher rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2002), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2002).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2002).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2002); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  However, there is a distinction between an appeal of 
an original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown -- that the present level 
of the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings -- does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Degenerative arthritis of the lumbar spine is rated under a 
combined diagnostic code which takes into account both the 
x-ray evidence of degenerative changes of the lumbar spine as 
well as the resulting limitation of motion, if any, of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5003-5292 
(2002).  Degenerative arthritis established by x-ray evidence 
will be rated on the basis of limitation of motion of the 
specific joint or joints involved.  Diagnostic code 5003 
evaluates degenerative arthritis based on the extent of 
limitation of motion of the specific joint involved and 
includes painful motion.  Specifically, limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or other satisfactory evidence of painful 
motion.

Since there is no evidence of complete bony fixation of the 
spine, ankylosis of the lumbar spine or residuals of a 
fractured vertebra, diagnostic codes 5285, 5286 and 5289 are 
not applicable.

A rating greater than that currently in effect is available 
under diagnostic code 5292 where there is severe (40 percent) 
limitation of motion of the lumbar spine; under diagnostic 
code 5293 when there is evidence of intervertebral disc 
syndrome with severe recurring attacks, with intermittent 
relief (40 percent), or where there is pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief (60 percent); and under 
diagnostic code 5295 where there is severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion (40 percent).

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was amended.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  VAOPGCPREC 3-2000; see also 38 U.S.C.A. § 5110(g) 
(West 1991).  For any date prior to September 23, 2002, the 
Board cannot apply the revised rating schedule. 

Although the new regulations were not in effect when the 
February 1996 rating decision was made, the RO considered the 
new regulations in the September 2002 SSOC.  Moreover, the 
veteran was given an opportunity to respond.  Accordingly, 
she will not be prejudiced by the Board's review of her claim 
on appeal because due process requirements have been met.  
VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Under the revised rating criteria, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months, or by combining, under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Intervertebral disc syndrome, with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrants a 40 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrants a 60 
percent evaluation.

Additionally, for purposes of evaluations under Diagnostic 
Code 5293, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
presently constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities are 
to be evaluated using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Finally, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is to be evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002). 

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, it was held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (1999).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(1999).  

Clinical findings show that the veteran had forward flexion to 
90 degrees in December 1995.  In August 1996, she had very 
good range of motion of her back.  In June 1998, she could 
forward flex and touch her toes and had lateral side bending 
to 35 degrees bilaterally.  The VA examiner in July 1999 
stated that the veteran had only slightly decreased motion in 
forward flexion.  This evidence does not show that motion is 
severely limited to support a 40 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The Board has also considered assigning the veteran a higher 
disability evaluation under Diagnostic Code 5295; however, 
there have been no findings of listing of the whole spine to 
the opposite side, a positive Goldthwaite's sign, marked 
limitation of motion, or abnormal mobility on forced motion 
so as to warrant a 40 percent rating for lumbosacral strain.  
For example, in June 1998 the veteran stood straight without 
tilt or lift observable.  With respect to limitation of 
motion, she was able to forward flex and touch her toes in 
both a sitting and standing position.  The VA examiner in 
July 1999 also stated that the veteran had only slightly 
decreased motion in forward flexion.  Accordingly, a higher 
rating is not warranted under Diagnostic Code 5295.  

With respect to the old version of Diagnostic Code 5293 
(intervertebral disc syndrome), the veteran has reported 
intermittent numbness in her left lower extremity.  However, 
this condition is not shown to be severe.  Although the 
veteran does have decreased reflexes, no sensory impairment 
was demonstrated on VA examination in December 1995 or on 
orthopedic evaluation in October 1996.  Muscular strength has 
been essentially normal, although there was some slight 
quadriceps and tibialis anterior weakness in the left leg in 
June 1998.  In June 1998, sensation was only slightly 
decreased in the left lower extremity and there was only a 
slight positive reaction to straight leg raising on the left 
side.  The examiner described only mild and intermittent 
radiculopathy of the left lower extremity.  In June 1999, 
there was no significant motor or sensory impairment in the 
lower extremities.  Therefore, the medical evidence does not 
demonstrate that the veteran's low back disability is 
currently manifested by symptomatology reflecting a severe 
disability pursuant to the old version of Diagnostic Code 
5293.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).
 
Likewise, in evaluating the veteran's low back disability 
pursuant to the criteria set forth under Diagnostic Code 5293 
in effect as of September 23, 2002, the evidence has not 
shown that an evaluation in excess of 20 percent would be 
warranted.  There is no evidence of record that the veteran 
has experienced incapacitating episodes having a total 
duration of at least four weeks during the previous 12 
months.  As noted above, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  The veteran has never required bed 
rest.  Although she has recurrent symptoms, they do not 
amount to incapacitating episodes.  She continues to work and 
attend school on a regular basis.    

In addition, the evidence has not shown that the orthopedic 
and neurologic manifestations of the veteran's low back 
disability would result in a combined rating greater than 20 
percent, in as much as she has only slightly decreased motion 
in her lumbar spine and only mild sensory impairment of the 
lower extremities, as discussed above.  No more than 10 
percent ratings would be warranted for each of these 
manifestations if evaluated separately.  See 38 C.F.R. 
§§ 4.71a, 4.124a, Diagnostic Codes 5003, 5292, and 8520 to 
8540 (2002).      

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by underlying 
evidence of adequate pathology.  See 38 C.F.R. § 4.40.  The 
effects of pain reasonably shown to be due to the veteran's 
service-connected low back disability are, however, already 
contemplated by the 20 percent rating for slightly decreased 
motion with arthritis shown on x-ray reports.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5292 (2002).  As noted above, 
Diagnostic Code 5003 evaluates degenerative arthritis based 
on the extent of limitation of motion of the specific joint 
involved and includes painful motion. Limitation of motion 
must be objectively confirmed by findings such as 
satisfactory evidence of painful motion.  There is no 
indication in the current record that pain due to disability 
of the lumbar spine causes functional loss greater than that 
contemplated by the currently assigned 20 percent evaluation.  
38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While the VA examiner in July 1999 initially 
indicated that during flare-ups the veteran would have some 
loss of effective muscle strength, speed of motion, and 
endurance, he later stated that the objective findings on 
examination did not correlate with her subjective symptoms.   

Accordingly, for the reasons discussed above, the currently 
assigned rating for the veteran's low back disability 
adequately reflects the level of impairment pursuant to the 
schedular criteria.  The preponderance of the evidence is 
against the claim for a higher rating for service-connected 
degenerative disc disease of the lumbar spine with mild 
arthritis at any time since the grant of service connection.  




ORDER

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine with mild 
arthritis is denied.



	                        
____________________________________________
	P.M. DILORENZO
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

